Title: Thomas Jefferson’s Conveyance of Milton Lands to Martin Dawson, 28 March 1818
From: Jefferson, Thomas,Dawson, Martin
To: 


                    This Indenture made on the 28th day of March 1818 between Thomas Jefferson of the one part and Martin Dawson of the other both of the County of Albemarle Witnesseth that the said Thomas in consideration of the sum of two thousand five hundred dollars to him in hand paid by the sd Martin hath given granted bargained and sold unto the said Martin a certain parcel of land in the same County lying on the Rivanna river and adjoined to the lower end of the town of Milton containing by estimation two Hundred and fifty six acres and bounded as followeth to Wit Beginning at the lower corner of William D Meriwether lot of land on the Rivanna river & running S 60° W 20 poles to the line of the town of Milton thence on the said line S 30 E 28 po to the SE corner of the town thence continuing with the line of the sd town across a branch at 22 po and so on untill a second intersection of the same branch thence up and along the said branch to a poplar near a road thence along the said road S 48 W. 40 poles N 86 W 56 po to a branch thence along the said branch S 78 W 50 po. to Suttles road thence with Suttles road S 5 W 12 po. S 18 po S. 51. W. 18 po S. 17. W. 47. poles to Watson line thence along Watsons line N. 86 E 264 po. to a pine on a ridge N. 16. W 32 po. N. 75 E 190 po. to the river thence up the river to the beginning, To have and to hold the sd parcel of land with its appurtenances to him the said Martin and his heirs and the said Thomas his heirs executors and administrators the sd parcel of land with its appurtenances to the said Martin and his heirs will forever Warrant and defend. In Witness whereof he hath hereto set his hand and seal on the day aforesaid.
                    
                        Signed Sealed and delivered}Th: Jefferson seal In presence of James R WatsonJohn WatsonFleming Douglass 
                    
                